Citation Nr: 0844679	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-21 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1951 to 
April 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina.

The Board remanded this case in June 2008 for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran submitted an October 2008 letter referring to a 
growth he recently had removed behind his left ear.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, it is REFERRED to the RO for 
appropriate consideration.  


FINDING OF FACT

The veteran has Level VII right ear hearing acuity and Level 
VII left ear hearing acuity.


CONCLUSION OF LAW

The criteria for an increased rating for bilateral hearing 
loss, currently evaluated at 40 percent, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The appropriate evaluation for a hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, as shown by audiometry, 
including a controlled speech discrimination test (Maryland 
CNC), and puretone audiometry, by a state-licensed 
audiologist.  See 38 C.F.R. § 4.85.  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.

Where there is an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86) the rating may be based 
solely on puretone threshold testing.  One exceptional 
pattern of hearing impairment occurs when the puretone 
thresholds in each of the four frequencies (1,000, 2,000, 
3,000 and 4,000 Hertz) are 55 decibels or greater.  Another 
occurs when the puretone threshold at 1000 hertz is 30 
decibels or less, and the threshold at 2000 hertz is 70 
decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is 
then used to determine the rating assigned by combining the 
Roman numeral designations for hearing impairment of each 
ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

History and Analysis

The veteran filed a claim in January 2007 for an increased 
rating for his service connected bilateral hearing loss, 
contending that his hearing has worsened.  He asserts that he 
cannot watch TV in the same room as his wife because he needs 
to keep it on so loud and that he has difficulty 
understanding conversations in a group people.  The veteran 
also contends that he cannot hear the telephone ring when he 
has his hearing aids out.

The veteran was provided a VA audiological examination in 
September 2006 that shows:



HERTZ



1000
2000
3000
4000
RIGHT
50
75
75
80
LEFT
50
75
75
75

The right ear average puretone threshold was 70 decibels and 
speech recognition was 64 percent.  Under Table VI, such 
hearing acuity is considered Level VII.  The left ear average 
puretone threshold was 69 decibels and speech recognition was 
60 percent.  Under Table VI, such hearing acuity is 
considered Level VII.  Combining the hearing level 
designations for the two ears under Table VII results in a 40 
percent rating under Code 6100.  38 C.F.R. § 4.85, Table VII.

A VA audiology assessment note, from January 2007 indicated 
that the veteran's hearing loss was worse than an assessment 
done in January 2005.  The assessment did not contain any 
audiogram results that could be used for rating purposes, 
however. 

Private audiological reports from June 2007 and July 2007 
were submitted by the veteran.  The June 2007 report notes 
that the veteran has severe to profound bilateral hearing 
loss with decreased bilateral speech discrimination, but the 
results are not sufficient for rating purposes.  An audiology 
evaluation should include a Maryland CNC speech 
discrimination test and a puretone audiometry test.  The July 
2007 report submitted by the veteran only contains an 
indication of the veteran's Speech Recognition Threshold.  
While these results are noted, they are not sufficient 
because only a Maryland CNC speech discrimination test can be 
used for evaluation and rating purposes.  Further there is no 
narrative attached with the audiogram, which limits its 
probative value for the Board.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (Board may not interpret graphical 
representations of audiometric data).  

In March 2008 the veteran's representative submitted a 
statement by the veteran that apparently contains signatures 
of people who can attest to the increasing severity of his 
hearing loss.  The Board notes that this statement does not 
contain any further audiological evaluations or audiometry 
results.

The veteran was provided a VA audiological examination in 
August 2008 that shows:



HERTZ



1000
2000
3000
4000
RIGHT
55
75
80
85
LEFT
55
80
80
80

The puretone thresholds meet the exceptional pattern of 
hearing loss specified in 38 C.F.R. § 4.86(a), but not 
38 C.F.R. § 4.86(b).  The right ear average puretone 
threshold was 74 decibels and speech recognition was 64 
percent.  Under Table VI, such hearing acuity is considered 
Level VII.  Under Table VIa, the hearing impairment is Level 
VI.  The left ear average puretone threshold was 74 decibels 
and speech recognition was 64 percent.  Under Table VI, such 
hearing acuity is considered Level VII.  Under Table VIa, the 
hearing impairment is Level VI.  Pursuant to 38 C.F.R. 
§ 4.86(a), the higher numeral designation is to be used.  
Thus, combining the hearing level designations for the two 
ears under Table VII results in a 40 percent rating under 
Code 6100.  38 C.F.R. § 4.86.

The veteran's condition is currently insufficient to 
establish entitlement to an increased rating because the 
rating of hearing loss disability involves the mechanical 
application of the rating schedule to numeric designations 
assigned to official audiometry results.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Therefore the veteran's 
claim for an increased rating in excess of 40 percent for 
bilateral hearing loss must be denied.

Under 38 C.F.R §  3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R §  3.321(b)(1) 
(2008).  In this case, the Schedule is not inadequate.  The 
Schedule does provide for higher ratings for the service-
connected hearing loss.  Moreover, as discussed above, the 
schedular criteria for higher ratings have not been shown.  

Although the Board acknowledges the veteran's complaints of 
difficulty understanding conversational speech associated 
with his service-connected hearing loss, the record reflects 
that the veteran has not required frequent hospitalizations 
for his hearing loss.  Further, there is no indication that 
it interferes with employment.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  For these reasons, 
an extraschedular rating is not warranted.


Duties to Notify and Assist the Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was provided notice of his and VA's respective 
responsibilities, and of the evidence needed for assignment 
of a higher disability evaluation for the veteran's service-
connected disability by a letter in August 2006.  The May 
2007 statement of the case (SOC) and subsequent supplemental 
SOCs in July 2007, August 2007 and September 2008 explained 
what specific regulatory provisions govern his disability and 
why the increased rating claim remained denied.  

A July 2008 letter specifically gave the veteran the notice 
required by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
and informed the veteran that he had to provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability, that if an increase 
in disability was found, a disability rating would be 
determined by applying relevant diagnostic codes which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% depending on the 
disability involved, and provided examples of the types of 
medical and lay evidence that the veteran could submit or ask 
VA to obtain that are relevant to establishing entitlement to 
increased compensation.  One such example was statements from 
employers regarding how the condition affects the ability to 
work and another was specific test results or measurements.  
This letter also informed the veteran of the criteria for a 
higher rating that was pertinent to his disability.

The Board finds that the veteran would not be prejudiced by 
any deficiency in providing the specific notice required by 
Vazquez-Flores.  The July 2008 letter, rating decision, 
statement of the case, and supplemental statements of the 
case gave the veteran the rating criteria for the disability 
at issue: hearing loss.  The veteran described how the 
disability impacted his daily activities or employment in his 
various statements submitted to VA.  Consequently, it is 
demonstrated that he had actual notice of the specific rating 
criteria for the disability, and why a higher rating had not 
been assigned, as well as an opportunity to present evidence 
and argument to support a higher rating.  

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records and VA medical 
records.  The veteran has also been provided VA medical 
examinations.  The veteran submitted private medical records 
favorable to his claim.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  Neither the veteran nor his representative has 
indicated that there are any additional obtainable pertinent 
records to support the veteran's claim.  


In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An increased rating in excess of 40 percent for bilateral 
hearing loss is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


